UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 10-2276


In Re:   FRANKLIN C. REAVES,

                Petitioner.




   On Petition for Writ of Mandamus.         (4:09-cv-00820-TLW-SVH)


Submitted:   March 31, 2011                     Decided:   April 4, 2011


Before NIEMEYER, SHEDD, and AGEE, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Franklin C. Reaves, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Franklin C. Reaves petitions for a writ of mandamus

seeking an order requiring the district court to comply with the

Federal Rules of Civil Procedure.             We conclude that Reaves is

not entitled to mandamus relief.

            Mandamus relief is a drastic remedy and should be used

only in extraordinary circumstances.              Kerr v. U.S. Dist. Court,

426 U.S. 394, 402 (1976); United States v. Moussaoui, 333 F.3d

509,   516-17   (4th   Cir.    2003).       Further,      mandamus     relief      is

available only when the petitioner has a clear right to the

relief sought.      In re First Fed. Sav. & Loan Ass’n, 860 F.2d

135, 138 (4th Cir. 1988).

            Reaves asserts various violations of the Federal Rules

of Civil Procedure by the district court, all stemming from his

belief that pretrial matters were improperly assigned to the

magistrate    judge.       Mandamus,    however,    may    not   be    used   as    a

substitute for appeal.         In re Lockheed Martin Corp., 503 F.3d

351, 353 (4th Cir. 2007).          As the review of any alleged errors

by the district court may be had through the normal appellate

process, the relief sought by Reaves is not available by way of

mandamus.

            Accordingly,      we   deny     the     petition     for    writ       of

mandamus.     We deny Reaves’s motion to supplement the record.                    We

dispense     with   oral    argument      because    the    facts      and    legal

                                        2
contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                  PETITION DENIED




                                3